FILED

UNITED STATES DISTRICT COURT  1 3 
FOR THE DISTRICT OF COLUMBIA

Clerk, U.S. District and

Bankruptcy Courts

In re [REDACTED]

Mis¢. No. 10-38 (RCL)

SS€\I\J%

ORDER

Upon consideration of the United States’ Motion to Unseal [1 l], it is hereby

ORDERED that the motion is GRANTED; and it furthermore

ORDERED that the Clerk of the Court shall file the documents attached hereto, from
which petitioner’s personal identifying information has been redacted; and it is furthermore

ORDERED that the Clerk of the Court shall unseal the portion of the docket containing
the redacted documents attached hereto; and it is furthermore

ORDERED that all previously filed, non-redacted documents shall remain under seal;
and it is furthermore

ORDERED that the United States’ Motion for Access to the Docket [l0] is terminated as
MOOT.

SO ORDERED this f 6 day of December 20l0.

 C. mac

RoYCB/C. LAMBERTH
Chief Judge
United States District Court

 

0 '0 . . O' 0
- . FILED

un:c'rz.o sums n:cs'.c'nrc'r comm JAN l l mm
ron 'rnz nrsmrc'r or common c|erk, u_g_ D;,t,¢ct,"d
Bankruptcy Courts

In the matter of:

Case: l:l()-mc-00038

Assigned To : Lamberth, Royce C.
Assign. Date: 1/11/2010
Description: miscellaneous

Petitioner and Pro Se Filer
No accoanying Civil Action

`J`r§v`J\¢r`r`¢r€`¢€iS\I§r`/`d

PETITION AND MOTION
BEFORE THE DTIONS COURT

and also

MEMDRANDUM BY INCORPORATION

A. Introduction

1. Petitioner moves before the Court that a copy of a certain
Interna1 Revenue Service docuent known as Form l1369, described
mere fully be1ow, be filed under seal with the C1erk's Office.

This document is subject to redaction.

€. Petitioner now provides the Background for this requeet; and
qFen, under Rule 27 (Federal Rules of Civil Procedure), why, at

this time, I am currently unable to bring Civil Action; and then, a

approve such rewards now expanded as:

District/Service Center/Assistant Commissioner (International).

`3. The Assistant Commissioner International at that time was

John. T. Lyons, no longer with the IRS. About one month ago, 1
managed to speak with Mr. Lyons by telephone fre here in Greece
at his residence, near W\shington, DC. He then spent about
fifteen minutes on the telephone with me. He told me that he
could not recall approving this reward; but he then also said
that he may have been out of the country on international tax

matters, and that his Deputy may have approved the reward.

4. Last March, 2009, I was in contact by telephone with:

Mrs. Symeria Rascoe Ms. Marsha Matthews-Proctor

Tax Law Specialist Crimina1 Investigation, FOIA officer
Interna1 Revenue service Internal Revenue Service

Lanham, MD 20706 Washington, DC 20224

(202) 283-1931 (202) 622-8931

I had previously been in contact with Mrs. Rascoe by telephone
and mail during the year 2000. Last March, Mrs. Rascoe then
referred me to Ms. Matthews-Proctor. 1 inquired of Ms.
Matthews-Proctor as to my quite old Form 11369, relevant to
Bank 0ne, and, in the space of one hour, she located it from
the Criminal Investigation archives, but she could not give me

the amount.

5. During the course of my conversation with Mr. Lyons, as

described above, he did ask me for the names, titles, addresses,
and telephone numbers for Mrs. Rascoe and Ms. Matthews-Proctor,
and he told me he would look into this further. 1 then gave him my

e-mail address, but I have heard nothing since.

6. During the year 2000, after inquiry, I received a letter fre
Symeria Rascoe dated July l9, 2000. The letter did not contain
specifics as to the reward itself, but it did contain photocopied
excerpts from the Internal Revenue Manual, applicable at that

time, Revision Date, 4/27/99. The title was Chapter 2, Informant
Rewards, 8 paragraphs. Paragraph 4 was entitled Evaluation Report -
Form l1369. Sub-paragraph 9 explained what to do with approved
Forms l1369. Mrs. Rascoe checkmarked this sub-paragraph 9 with her
pen. At that time, I was also on the telephone with Mrs. Rascoe,
and she was orally more explicit. She told me that the Form

11369 was approved. She then added, "¥ou're not going to get

the runaround this time. "

C. Inability to file Civil Action at this time.

1. For the past two months, 1 have been unable to locate counsel,
preferably in the Washington, DC area, whether by Internet, e-mai1,
or fax. I trust that when the relevant document is under seal
with the Clerk's Office, then my search for counsel may prove to

be more successful.

2. Under Rule 27 (a)(l), I supply the following information:

a. 1 expect to file Civil Aotion as soon as I can locate counsel.
b. and c. The subject matter and the fact to be established is
the amount of the reward.

d. The adverse party will be the IRS.

e. The Deponent should be Marsha Matthews-Proctor.
D. Discussion of Discovery particulars.

1. Here, a distinction could be made between the terms Discovery
and Deposition, and the phrase, Production of Docuents. with
due consideration of Rule 34, sometimes, instead of entry, a
document could merely be sent by return mail; or, if Ordered by
the Court, filed with the Clerk's Office. Thus, oral or written

testimony, the usual form of deposition, would not be needed.

2. 1 have shown due diligence in seeking cooperation with the
proposed Deponent, Marsha Matthews-Proctor. Accordingly, during
the morning hours of Decmber 23, 2009, washington time, I left the
following recorded message with her voice mail, and by touch tone,
marked it urgent. Here is the exact text of the recorded message:

"Ms. Matthews-Proctor, this is? calling from overseas
in Greece. I spoke with you last Mar about my Form ll369 which
was finalized by the year 2000, which you were able to locate, and
you provided me with some very limited information about it.

"After you referred me to sheila 0lander, Financil Crimes Unit,

_ 5 _

she then referred me to the Whistleb1ower's Office. However, all
they ever do is to quote a much later Form 211 that 1 was asked to
file in 2006, and not my previous Form 211 of l995, finalized by

the year 2000.
"Since then, 1 have comleted the FOIA administrative procedures
with both your Lanham, Maryland office, and your Fresno, California

appeals office. 1 am asking to be advised merely as to the dollar
amount of the approved reward.

"However, they keep quoting the Whistleblower's 0ffice reference
to only the 2006 Form 2l1. Thus, unfortunately, it appears that

my repeated request as to the 1995 Form 211 and the Form l1369 by
the year 2000 is being deliberately evaded.

"Thus, 1 believe 1 can now file, even Pro Se, an FO1A case before
the United States District Court for the District of Columbia.
Under Discovery, 1 believe 1 can serve you with a request that a
photocopy of the relevant Form ll369 be filed, under seal, with

the Clerk's Office. My understanding is that the service would be
performed, as they say, by a United States Marshal.

"1 would lik give you my e-mail address, which is
eail all one word. 1 would appreciate a
response, because, as you know, the Court prefers

that the parties involved reach an understanding, before going
to Court.

"So, this is my message. Thank you very nuch. Goodye."
E. Allegation of Jurisdiction

1. Under LCvR 40.8 (b)(1), The Motions Judge may hear any petition

of a civil nature not yet assigned.

2. Under 5 USC 552 (a)(3)(A), a general right to such government

information exists.

3. Under 5 USC 552 (a)(6)(A), the administrative procedures have

been exhausted. See Exhibits 4 through 7 inclusive.

4. Under 5 USC 552 (a)(4)(B), suit may then be brought before

the United States District Court for the District of Colubia.

5. The exceptions under 5 USC 552 (b) usually do not apply,
except for privileged information essential to agency duties.
The exception under 26 USC 6103, often known as Section 6103,
does not apply, because Form 11369, as well as Form 211, do

not constitute return or return information.
F. Redaction

1. The following information from Form ll369 need not be

redacted:

Title of Form: Evaluation Report - Form ll369

"=~° °f I"f°m='“== _

Reward Recomendation: $

The Reward Recommendation is based upon:
Amount Recovered: (redacted)

Recommended Percentage: (redacted)

2. The copy of this Form could be by means of a photocopy, a

printed copy from an electronic record, or other suitable means.

3. 1 completely waive my right of confidentiality.

G. Effect of new Whistleblower Program

l. 26 USC 7623(a) covers the existing program, in force for many
years, under which 1 qualify. 26 USC 7623(b) authorizes the new
program. Meanwhi1e, 26 CFR 7623-l(c), April 2009 issue,
continues to be applicable to both programs, and it provides

for prompt payment of the reward, after approval, which

presumes notification of the amount of the reward.
B. Verification

1. 1 verify under penalty of perjury that the foregoing is true

and correct.

 

\.

\,.) \ l

'z")

“ DEFARTMENT QF THE TREASU RY
INTERNAL REVENUE $ERV|CE
950 L’ENF'ANT_PLAZA $¢UTH, $.W.
\AISH|NGTGN, DC 2®24

MV|%

 

°e‘=“~'_

This letter is in response to your 0ctober l8, 1995
letter regarding the proper time to file Form 21l, '
 Please file a Form 211
with us at this tim to enable us to determine and pay any
reward to which you are entitled. our address is:

Attn: CP:IN:D:CI _ h

Internal Revenue Service

Criminal Investigation Division

950 L'Enfant Plaza, SW, ROGm 2223

Washington, DC 2GG24

Any reward will be paid as soon as possible after

collection of any applicable tax, fines, and penalties from
the party(ies) on which you provided information.

Thank you for being of service to usl

     
  

Sincerely,
/‘_ 
amc . Per
1 G Mana

Criminal Investigation Division

ccc Stephen H. Flesner CP:IN:D:C:D

EK/HB/'T ]

 

F.....21 1 App|ication for Reward for ~- °e:§»c 1'1'~¢" N°'
 Qmasury  lnf°nl\au°n c_“" M'm"
wind Fl¢vlnu¢ S¢¢vio¢

Uvapplamnbwmmqudwwomuwnmmmmda\wmmbhwnwnndwynwom.w¢mo¢»wmudmb
reoordadairnant'srewardastaxablehwrmmdwbmlfyawuxwuw\dng(knuirlghmsm¢]dmsnml¢dwllllspa»o)
againstmid\tnwwudwuidms\beappbd.wsmedmda|aw¢iynnhosamdotndbkmonl\lsq:pla\iolzholdorb

processi\.Failuretopmv\detheirdorn\ation

maymsuhhsaspc'\simdpmeossi\gtisappboaion.&rmmu!rybraskhg

bribe informa!ion¢¢\\h`s|onl\b?$ USC6001,6109,6011,7623,7U)2,UIi5USC301.

Name o¢ claimant

Name dspouse

condemn
usual my l va
g£:>),c‘fé'p .- F~F@AC`VE'D

ouu¢o&i\l'lly|\llf°§|’

s¢dus¢u»uzymm

uom| my l»v¢'¢

lamapplyhgforarewand,inacoo¢dancswid\mehwandmguhdons.forodgi\ali\fomaationhunhhed.whid\bdbmede!ec~
tionoiaviolaiionofthelnnema||ievenuslawsofhunined$tamsandlhooolledionoftaxogpenalies,ines¢\dlorhio.rree.lms
notanernp|oyeeoftheDeparunernoftheTwasuryatmedrne|carneimposo¢ssionoftniiom\allonnorath|ineldwl|ged|h

Nameoflh$en\p|oyootowhornviolationwasmponed Tnle ,=~\ .z'~»%"’ .Il.s l.va:§ ¢§A.'V!f , _ A `

!~'.¢rcf§so,é: L¥,\rvc :vé \’~7."~."._ C`~?~'#"'=v~"'. #.-""~'°

Addrsss. including ZlP code _ /

90¢ I/\.r/: S"~, fv'»‘»"¢"¢"’.~ "L ~""`1 “"'
Relat'rveloin¢orrnationlfumishadon!heabcvenamedmxpayer,memtennlksvemn$e¢vicsmademefblowhgpaymontswmou
onrnybeha|t: »
  Amosm Q ~

 

Underpenaltiesofperjury,ldmimmmlhawemmhedhisapplicah\uumymmupnmkqdnununs,kly.udbh
bes!ofnvymour|edgeandbe¥|eimoyarev'uo.eone¢:t,andcomp|e\s.Imderswndmeamourrtcfanyawardwilrepreaaruwhaih
Disuictm$ew§:e€anerbirecmromsidersapprop¢iatswmispamwlarcase.

_l'\/c`,‘v l"l",§£-;\ ."'} ' 
f
%'dl¢ddl'll\lm bg
Dsefolowhgiswb»corrnpletodbyv\¢|ntmn|havenue$gvics
A|lav¢!\e¢dil¢\v¢rd
Ei'»'\ri¢i Sutnraeove¢ed Amoumofreward
$

|noonsidetationolthe_orig'na|mbrhm&onh¢waswmishodbymcdailnanrmmdabon,wh|d\emn¢nsavbhimdme
intema£mamo|amammmledwnmmnudmdmxes.pammss.nms,mmwrfedusshvuwmdwmamw,lappruvepay-

mentota rewardintheamomtstated.
signature of Service center Direc!or

Da!e

FOR PAPERWORK REDUCT|ON ACT NOT|CE. PLEASE SEE THE BACK OF TH|S FORM.

Cat. No. 16571$

Fo¢m211 (Hw.1-93)

f;')(h‘¢'@ /T Q,

!

:‘§’F'“mf::,m ' . Applicatidn for Reward for , °Bq‘nummsm
o¢p¢nu¢av¢n¢s¢v Original lnformation -
- wm ' T'>"l?)

Uhmdwwnvwumqadhhwmhnrpmswuubhswm&mmwadmymw@.wemmiwmndmmm¢dg
daknarn'smwudasta»d:loiu:rmmd\oidemuysvy\axo\munring('nciyd\gwo\sona]oir¢munhdwluaspouso)¢qiluurm
hemwuvdwouldhs¢b¢¢phd.w¢mdum¢y¢vuddadmmmbors,n.ndduarlymwn($$wa¢rv#oy¢b¢il:hr\ _
mmtu(ENl.vipplablo.hadkwpouslFdznwpwbevnmhmawnnqnsbdnnynamh . of ha
appirzdom&rav.dnriyloraskiugforho_infnrma&monmisfomis26USC6001.6011.6109,16tJ2.7M,78tl2.¢'\d5USC3>1

Nam¢reavnmummvaaw.mvsaeuaxe¢¢um D¢\¢¢>'B'vi\ WMhT-=ldv\li=*="

_ """"" °°' ` ¥°" """`SS""E“

AE)>¢-r£z |_1_ »€'E:)Ac're~p ._`_._
' ay

Addnssofdaimarlt.inch.odingzipoode.andte£eprvorre number(te|e hone mberis ' Tel!

xma`ppsyzngwr`amwu.wwruam"` 'wimm.c`awandmg.uao'ons.wror@nal" mrmaoon' ' uns»ed"  `lddwmeaemmon' era
violador\ofmeintorna|lvvamo\amscftrnUnivd$&amsandmecolecdonofhxes.perm|\ics.lnd|lnes.Iwasno¢anernployesoflho _
Depamnamofd'nTmawryaxme&m|¢zminwposssssiondtheinfmmadunnorat\hsthneldvu|gedit.

NatmollP.SJ mv»rnnvb&nvvasrepomd T'meoflRSerrxployes 
g?£$¢s:e ¢')f Xss§. Comm. In~|:l. Manager' c°I’D' september 5' 1996
MemoddrenomwWwv=\i¢n-dv¢d¢\<=\debox l l Tesep_none lxl man l 1 m person

Nam» of taxpayer who cammi\x_ed the violation and. if known, lhe taxpayer's SSN or E|N

Ka.th.er ina Diamantes
Address of taxpayer. including zip ends i__f known

1505 Oak Avenue, Apt. 414, Evanston, IL 602.01 .
Re\azivetod\fonna&onlhxrxisludmmeabove!a¢payer.malntema| Revem»$ervioornadeheful\owingpaymensmmeoronmy

hamm
  _ amount  

Underpenallissolps¢iury.ldedaredutlhmmninedmsapp&a£onmdnqmmnpmyimmv¢wt,izmudbdwumdm
knoudsdgeandbelof.trosyaretrue.ooueot.a\dcomplste.lwwdersxandtheamopntofarvymodvrilrepreeruwtdttnDlsvic¢or
ServiceCarrterDdnczoroons`dersq:pmp¢ialehmispordwiarcase.lagreetorepaythora\nrd.oranapprupria\spelosrmgethereof.if
macoleelionmwhid\itisbasedissubsequendymducsd.

Da!¢

The following is to be completed by the internal Revenue Se¢yice

Audioriza!|on of R¢Ir_¢rd
Disvic¥/Ser\)ioo_ _Cantermsistant Com¢nissionsr (ws'naxiorxal) f Sum recovered Amount o! Rovmd

l s ~ $ '
l

mmsderdmdwqmd\dhbmdoqdmvmurkhwwmdakmmwmdawn,dhzwwmavbhkndwhnnd .
mwnuolavsanquqhd:bdtodneco\hdnnotlaxas,pena|ths.arxdmesh!hos.amshomabovo,lapprovapayrmmdarouudhw¢

amount  !’_'_

Sigpaxqr! gf_'!ho Center Director - Daxg

MA|L COMFLE!"ED FORM TO THE APPROPR|ATE ADDRESS SHOWN ON‘ THE BACK

car.No.Ts’s'Fs
1 E)(/¢/@/'f 3

Form 211 (Rw. 6-97)

(CGPY)

 

June 1, 2009

l|s. llarie '.l.‘waroq

I'OIA Disclosure officer
Internal Ravenue service
1111 constitution Avenue, Ni|
llaahington, DC 20224

Re: Bank 0ne, Form ll369
Dear lls. 'l‘warog:

Last \larch, 2009, I was in contact with both llrs. Symeria Rascoe, l'¢)IA
Disclosure Officer, and lls. l|arsha llstthews-Proctor, FOIA Disclosure
Officer, office of Criminal Investigation. At that time, l|s. l|atthews-
Proctor confirmed to me by telephone as to the ongoing existence of a
Form ll369 relative to Bank Qne, and especially its predecessor, first
illinois Corporation. some years ago, \Irs. Rascoe also confirmed to me
by telephone that the form ll369 was favorable on my behalf .

Last l¢arch, 2009, lls. l¢atthews-Proctor then referred me to lls. sheila
0lander, senior Analyst, Cffice of Crimioal Investigation. ||s. Clander
then referred me to the IRS Whistleblower Office. Bowever, this office
was then not very responsive. They indicated to me, in so many \rords,
that they could not locate the l‘ore ll369 in question.

lly understanding on this is that back in the year 2000, the criminal
Investiqation Division then forwarded this l'orm ll369 to the compliance
Division. At that time, the law and regulations were such that at that
point, the review and judgment phase was totally completed, and that the
Compliance Division had to promptly issue a Letter 1136 to me showing
the correct smount, and then end the proper amount to me.

Bowever, neither of these two steps ever happened, and it is my belief
that this was due to serious misconduct.

Thus, I now ask, under the Freedom of Information Act, if you could
advise me as to the correct amount in question. I believe that requests
to your office often are made under Section 6103, but, rather than
return or return information, I believe that this is a more general
request for information that I am required to receive under federal law.
I believe that you can send me this information to my P.O. Box 44
address as shown above, and which also appears on my Form 211 and
presumably my Form 11369.

Meanwhile, I would appreciate receiving any interim responses to my
U.S. fax telephone number, as shown above. Thank you.

Sincerely,

si ed
EXHIBI'|.‘ 4

DEPARTMENT 0F THE TREASURY
mrzrzNAL n:vzuuz senvrcs
wr\smuc'rou. o.c. 20224

 

snru.i. susmsss/s:\.r-ruc»\.ov¢n orvrsrou

June 22, 2009

 

‘°°°'_

This letter responds to your Freedom of |nfom'lation Act (FOlA) request of June 1, 2009,
received in our office on June 1. 2009,

You asked for information conceming the tinalization of your Form 11369 referencing
Bank One and its predecessor, First illinois Corporation.

Your infom'rant’s claim which you submitted to the internal Revenue Servioe, Ogden
Utah office in 2006 was considered by the lnfonnant’s C|aim Unil. but did not meet their
criteria for a reward which was referenced in a letter sent to you in 2006.

in 2008 you contacted the whistleblower Office with a request that your claim be
reopened. You were informed by whistleblower OfEce that you did not identify a federal
tax issue upon which the lRS will take action, and the claim will not be reopened,
therefore, we have no records in response to your request

l have enclosed Notice 393 explaining your appeal rights.

if you have any questions please call Tax Law Specialist, Symen'a Rascoe, lD
#1000218120_ at (202) 283-1931 or write to: |ntemal Revenue Service, HQ Disclosure
Office (FOlA). NCFB, 02~235 - ATl`N: S. Rascoe, 5000 Ellin Road, Lanham, MD
20706. Please refer to use number 50-2009-00880.

Sincerely,

'/?c»..'. 61 craig
Marie A. Twarog
Headquarters (HQ) Disclosure Manager

Enclosure

E)Ave.

Mail stop 55203

i‘resno. CA 93727-5136

Re: FOIA Request 50-2009-00880 (Form 11369)
To the IRS:

I enclose a copy of my FOIA request of June 1, 2009, and your
adverse reply of June 22, 2009. The reply purports that the
responsive record does not exist.

I filed Form 211 with r 16, 1995. The
assigned Claim Nunber is After a period of time, the
errant taxpayer, Bank 0n , on behalf of a predecessor,

First Illinois Corporation, agreed to the assessment, and then
paid it. This means that by the year 2000, the associated !'orm
ll369 was finalized by the criminal Investigation Division, and
then forwarded to the compliance Division.

The law and regulations at the time were such that the
compliance Division was required to inform me of the amount of
the payment by means of Letter ll36, and then to pay it.
However, neither of these two steps ever happened.

Thus, I appeal that I be informed of the amount of the required
payment, as shown on the Form ll369 with my name on it.

sincerely ,

(li€n¢\d)

mmr 6 1

 

lntemal Revenue Service Department of the TN€S""¥
Appeals Ctlioe MIS 55203
5045 s elmer Ave ' -Pers¢n w C<>vf=¢_l"-
Fresno, CA 93727-5136 A|eXiS Lindau€f
Employee lD Number: 157545
Tel: (559) 253-4805
pare; OCT 082|119 Fax: (559) 253-4890
Refer Reply to:
AP:FW:FRE:AGL
in Re:
Freedom of lnfom\ation Act
Disclosure Case Nunber(s):
50-2009-0O880

D°a'_

This letter is in response to your appeals request dated 719/09 of Freedom of
lnfonnation Act (FO|A) inforrnation. Acoording to your letter you are appealing
the response of 6/22/09 from the Disclosure Oftice of your request for infomration
dated 6/1/09. '

You requested for infonnation conceming the lina|ization of your Forrn 11369
referencing Bank One and its predecessor, l'-”rrst illinois Corporation.

The Lanham Disclosure 0flice researched your claim which you submitted to the
IRS, Ogden Utah office in 2006. lt was considered by the lnfomrant‘s Claim Unit,
and they found it did not meet their criteria for a reward which was reference in a
letter sent to you in 2006. The Lanham Disclosure Oftice also discovered that
you contacted the whistleblower Othce in 2008 to reopen your olaim. You were
then informed by the whistleblower Ofiice that you did not identify a federal tax
issue in which the |RS would take action. Your claim was not reopened;
therefore there were no records in response to your request.

We have reviewed the Disclosure Offroer's response and have determined that
the response was appropriate We are satisfied that a reasonable search for
records was perfonned and that no records were located which are responsive to
your request

The FGlA requires us to advise you of the judicial remedies granted in the Act.
You may file a complaint in the United States District Court for the District in
which you reside, or have your principal pla__oe of business, or ln which the
agency records are located, or in the District of Co|urnbia.

Sincere_ly,

/i 
EX/f/£ /T 7 /.»`kM--r;/~r¢r "

Donna DeWeese
Appeals Team Manager

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

1" “=_

Petitioner

Case No. 1:10-mc-00038 (RCL)

UNDER SEAL

iéL/\J€SS€S\/S

ORDER DENYING PETITIONER’S PETITION AND MOTION BEFORE THE
MOTIONS COURT

Petitioner_n this miscellaneous action moves, pursuant to 5
U.S.C. § 552(a)(3)(A) (2006) and Rule 27 of the Federal Rules of Civil Procedure, to
compel the disclosure of a document-Forrn ll369--from the Intemal Revenue Service
(IRS). Assuming arguendo that all administrative remedies required by 5 U.S.C. §
552(a)(6)(A) have been exhausted, petitioner is correct that he may file suit in this Court.
Id. § 552(a)(4)(B). This jurisdictional provision allows this Court to compel production of
requested documents "[o]n complaint." Id. (emphasis added). As petitioner has failed to
draft a _complaint in compliance with Rule 8(a), has failed to commence a civil action by
filing that complaint in compliance with Rule 3, and has failed to serve either the United
States or the IRS, as required by Rules 4(i)(l) and 4(i)(2), petitioner’s Motion must be
DENIED.

Perfection of service would not avail petitioner for a number of reasons. First,
Rule 27, allowing for perpetuation of testimony through deposition, is inapplicable to

petitioner’s situation. Assuming arguendo that petitioner has complied with the five-part

petition requirements of Rule 27(a)(l), the Court may issue an order permitting the
perpetuation of testimony if "the court is satisfied that the perpetuation of testimony may
prevent a failure or delay of justice." Biddulph v. United States, 239 F.R.D. 29l, 292
(D.D.C. 2007) (quoting Kum'moto v. Lehman, No. 96-MC-232-AER, 1996 WL 622094,
at *2 (D.D.C. Oct. 16, 1996) (intemal quotation marks omitted)). As petitioner is not
facing the possible unavailability of a witness, nor the potential loss of information that
he seeks, especially because the IRS has informed Petitioner it does not have the record
he seeks, Rule 27 serves him no benefits. See id. (quoting Kum'moto, 1996 WL 622094, at
*3).

Second, pe;titioner’s reliance on 26 U.S.C. § 7623, offering whistleblowers the
opportunity to receive monetary rewards for aiding in the discovery of tax delinquents, is
misplaced. The text of the statute gives the Secretary of the Treasury discretion to
authorize monetary awards for such aid when not currently authorized by law. See id. §
7623(a). The implementing regulation, 26 C.F.R. § 30l.4623-l(c) (2009), tracks this
language of discretion, noting that "all relevant factors . . . will be taken into account by
[an authorized agency representative] in determining whether a reward will be paid, and
if so, the amount of the award" (emphasis added). The IRS notified petitioner that such a
determination-that his claim did not meet the agency’s criteria for an award_had been
made. (Pe ’r’s Mot. Ex. 5.)

Finally, petitioner’s claim of rights under the administrative rules set forth in 5
U.S.C. § 552, are without merit. The agency, when responding to a request such as
petitioner’s, "shall provide the record in any form . . . if the record is readily reproducible

by the agency . . . ." Id. § 552(a)(3)(B). The IRS notified petitioner promptly that "a

reasonable search for records was performed and that no records were located which are
responsive to [his] request." (Pet’r’s Mot. Ex. 7.) Thus, the duties owed to petitioner have
been met.

For the foregoing reasons then, perfecting service of process would be of little use

to petitioner. Accordingly, it is ORDERED that petitioner’s Motion is hereby DENIED.

SO ORDERED.

January2l, 2010

/s/
ROYCE C. LAMBERTH
Chief Judge
United States District Court

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

In the matter of:

Peti tioner , Pro Se

Misc. Case No. l:10-mc-00038 (RCL)

`Jv¢€`r`r

LDTION FOR CM/ECF PASSWORD

1. Under Local Rules of the Court LCvR5.4(b) (2) , Petitioner

moves that an ECF login name and password be granted, only for
this Miscellaneous Case. My PACER login name is _nd I
would especially be interested in the QUERY feature to review

the docket entries for this case, which the PACER system otherwise

indicates is sealed against the public.

2. Although this is a Miscellaneous Case, it is, of course, already
open, and if it were necessary for me to file another document, the
mail between-and the United States can otherwise take

more than one week to go through.

3. The training course, available on the Internet, unfortunately
requires an ECF login name and password already assigned, and then
can be completed. Meanwhile, I have reviewed the Attorney software
document, 34 pages, and the ECF Users Manual, 65 pages, and have

saved them offline .

  

Petitioner , Fro Se

   

v ¥ v  

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUBIA

In the matter of:

Petitioner, Pro Se

Misc. Case No. 1:10-mc-00038 (RCL)

\J§J\-r`r`f

0RDER

Motion by Petitioner for an ECF login name and password is

hereby granted, for this Miscellaneous Case only.

 

Dated: JUDGE ROYCE C. LAMBERTH
CHIEF JUDGE

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

In the matter of:

Petitioner, Pro Se

Misc. Case No. 1:10-mc-00038 (RCL)

`¢fi€@i

SUPPLEMENTAR! MEMDRANDUM

1. In accordance with Federal Rule of Civil Procedure 27(a)(2),
Petitioner is proceeding with serving a notice to the expected
adverse party, the Internal Revenue Service. Since this is not
at present a civil action, Rule 4(d)(2)(B) apparently allows

such notice to be made by fax. A copy of the cover letter for

this faxed notice is attached as Exhibit A.

2. As otherwise implied by Rule 30(f)(4) and Rule 31(c)(2), it
would appear that the proposed deponent should notify the

Petitioner when the sealed document is filed with the Clerk.

3. It is also my understanding that the sealed document can only

be subsequently opened by Order of the Court.

»/Q»/Mv _
Date signed

_ Petitioner Pro Se

 

January 25, 2010

0ffice of the Chief Counsel
Internal Revenue service

1111 Constitution Avenue, NW
Washington, DC €9601:' .'.10.?_~2 ‘¢

To the IRs:

This is with regard to Miscellaneous Case No. 1:10-mc-00038 that 1
have filed with the United States District Court for the District of
Columbia. 1 have filed as Petitioner, Pro Se, No Accopanying Civil
Action. It is my understanding that in accordance with Federal Rule
of Civil Procedure 27(a)(2), 1 am to herewith serve you with this
notice, as apparently allowed by fax, Rule 4(d)(2)(B).

Thus, please find enclosed, a copy of: Petition, Mbtion, and
Memorandum; Proposed 0rder; and seven referenced Exhibits, organized
in proper order.

lt is also my understanding that after the requested redacted
document is filed under seal with the Clerk, it may thereafter be
opened only by Order of the Court.

Sincere1y,

wm .___

E>+/B/'/’ _. A

FILED

UNITED STATES DISTRICT COURT

FoR THE r)lsrnlcr oF coLuMmA MAR - 3 zmn
§ u.s.n\srmcrcouur
§
§

In re_ § Mis¢. No. 10-38 (RCL)

§ UN!)ER SEAL
§
§

ORDER

The Clerk of Court is directed to provide the petition;

with a copy of its January 21, 2010 order by mail to:

 

S0 ORDERED this 3rd day of March 2010.

@¢.,zawe;

RoYbE c. LAMBERTH
Chief Judge
United States District Court

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

In the matter of: )
)
_ ) Misc. Case No. 1:10-mc-00038 (RCL)
) va ¢ ' "' q 4
Petitioner, Pro Se ) UNDER SEAL “ " ' `

)

MOTION FOR RELIEF

1. Under Rule No. 60(b)(6) of the Federal Rules of Civil

Procedure, Petitioner moves for relief as follows:»

2. The 0rder of 1/21/2010 consists of an introductory
paragraph denying my original Petition and Motion of
12/28/2009, and then there are three more paragraphs with

three reasons why a Civil Action would be unwise.

3. The introductory paragraph describes my Motion, "to

compel the disclosure of a document". However, 1 moved

for the filing of this document under seal with the Clerk,

to be unsealed only at the discretion of the Court. Thus,

the references to Rules 3, 4(i), and 8(a) are irrelevant,

and the language "to comel the disclosure of a documant" is a
mistake. Disclosure could only occur if there were a later
unsealing by Order of the Court. The three subsequent negative
paragraphs then begin by referring to an expected Civil A¢ti¢n

as a "perfection of service".

- 2 _

4. In my original Petition and Motion of 12/28/2009, within
ND.2, 1 refer to two Forms 211, the first as of 1995, and the
;second one as of 2006. This can stand further clarification.

So, I attach:

Form 211 as of November, 1995 - Exhibit 1.
Form 211 dated September, 2004 - Exhibit 2.

Here is the clarification: as to the first Form 211, 1
eventually provided additional, satisfactory information in
September, 1996, and only then was an associated Form 11369
commenced. As to the second Form 211, I, of course, did not
repeat the additional information, and so according to the
Internal Revenue Manual, a new Form 11369 was never commenoed,
and so it never existed. Next, 1 had sent this second Form
211 of September, 2004 to the IRS Cinoinnati office. There
was no further word until the earlier part of 2006, when the
Cinoinnati office notified me that this Form 211 was being
forwarded to an IRS Ogden, Utah office, and then it was denied
later in 2006. Since a second Form 11369 was therefore never
commenced, this is why they keep saying that that type of

Form 11369 does not exist; but the earlier one does.

5. Now, 1 comment on Biddulph v. United States, 1:06-mc-00374.
The references to Kunimoto v. Lehman and Penn Mutual v. United

States merely seem to nominally affirm the language of Rule

_ 3 _

27(a)(3), perpetuation of testimony so as to prevent a failure
or delay of justice. However, it is rather clear that Biddulph
was essentially doing what might be referred to as exploratory

shopping, and so an urgency did not appear to exist.

6. However, a review of my administrative process with the IRS,
Exhibits 4 through 7 shows rather clearly that each time 1
referred to the first Form 211, they repeatedly and deliberately
switched the reference to the second Form 211, for which it is
evident that no corresponding Form 1l369, for that Form 211,
existed. 1 believe that there is thereby ample evidence here
that misconduct is repeatedly taking place, and so an urgency

to perpetuate the evidence, in the very restrictive manner

that 1 describe, clearly exists.

7. All of this means that the second and third negative
paragraphs that 1 refer to above unfortunately overlook

completely the misconduct that is now taking place,

8. Thus, Petitioner once again Moves for the Relief amply

described in the original Petition and Motion of 12/28/2009.

°"=¢= _.L___3 /"/5'°0'0 ~°»ign¢d= _______
_ Petitioner, Pro Se

\

mm 21 1 A lication for Reward for °e'$'§»'ttm.=." "°" "
(n¢v Jmua¢y 1993) pp r~'.-"'-'~_'--~
o.pamwumemsuq Origlna| information °‘="""“"*"

internal Revenue Service

Thisapplicattonisvotuntaryandtheintomiationreqtsestedensblesustodeternineandpayrewmls.Weusetheintonnationto
reoordaolsimanl'srewardastaxablelncorneardmidendlyanytaxwbtan¢ing(hdudhgmxesma]mbtlsumtleduddtaspwss)
agalnstwhichtherewardwoi.ald tlrstbeapplied. we needsodalsocuritynumbersarid dausofbtrclt onttismpicationtnotderto
process it. Failure toprovide the intom\ation requested may result |n suspension otprooessingmis application Ourauthoritylorasking
torlheintormationon thistorrnis26USC 6001_6109.6011. 7623,7802,and5USC301.

Name ot claimant Date ot Birth Sodal Security Nurrber
Month
_ a la ¢» -¢ sp
Name ot spouse Date ot Birth Soe`at security Number
Month Day Year

 

larnapplyingtorareward,lnacwdswedmmehwmmmgtladas,tmori;jmlkimmdmwnished.mi$lbdwdwdetec-
tionotaviotationofttielmerna|RevenuelawsdleUnitedSmtesmdhemhcdondmxss,pmddss,inuudhrldwres.ives
notanemp|oyeeoftheDepamnentofheTreasuryatmetimelcarnednopossessiondmeirdom\abonmrstmetineldulgedit.

Na'meotlRSernployeetov/_homviolatipnwasreported T\tle /~ '.',-;-~. _ Datsviolationreporled
_\;g;.-_¢`;t/ /1'. i-~'./"§,'t»i¢»' __ t,;;c.)',.,,~¢- (l_larii,day,ysar) l l
950 t.'t')vr?/\rv't t".#? c l\"-'*~"'¢r_» Y»-', W*-:-"~.»>' »‘,-`»'.v,-'F t’_/,.:_)'I'f~ 4 .i '> "/$

Narneottaxpayerwho committed the violation -t';-r_,' a " ='.»1--',-',/~».--'.»1 ~' l
Fi/!)".' _zzi. t,vi:.§ ,gy»i.'~/r _ _
l M "' ".n’~: :'-* ~o""~r~"'= '\~=i w    .- -- ouaciuriric¢uo."~rs¢s-oaoo"l
rem 211 _ Applicatton for Reward for expire tim/ts .
(Rev.January1993) . . . 
o¢p.-.nmtnloiih¢ rotary Origina| information _ ‘"" “ '
lntemal Revenue Service

This application is voluntary and the information requested enables us to determine and pay rewards. We use the information to
record a claimant’s reward as taxable income and to identity any tax outstanding (incfuding taxes on a joint retum filed with a spouse)
against which the reward would first be applied. We need social security numbers and dates of birth on this application in order to
process it. Failure to provide the information requested may result in suspension of processing this application Our authority for asking
for the information on this form is 26 USC 6001, 6109, 6011, 7623, 7802, and 5 USC 301.

    

Name of claimant Date of Birth
Month Day

Social security Number

      
 

  

Name of spouse ' Dat'e`bf Birth Social Security Number

Month Day Year

Adoress, incruaini zlP code , l

l am applying for a reward, in accordance with the law and regulations, for original information fumished, which led to the detec;
lion of a violation of the lntemal Revenue laws of the United States and the collection of taxes. pena|ties, fines and forfeitures l was
not an employee of the Department of the Treasury at the time l came into possession of the information nor at the time l divulged it.

v

Name of |RS employee to whom violation was repongd _
'~i'/~"v¢,~‘.f '~' . f‘.#'££ ‘/', o'F/~'.».~,? v»- /»\ F= /.

, Titie _ - /, Date violation reported
' M'“` N" 6 k /‘ (Monfh, day, year) '

/¢'lz»',,\, ,'_'{j` 't».l/f,'€_ ,'A/.//;;/` NA.,~/o/v/\¢_l - §§ /~gA/L C/ 3 .5'}'/-"'.’_ 3-, / § ?(,
Name of taxpayer who committed the violation

.r,,¢,~»,/ ,L r,,-.,,,, 5 c.»,ipt».t,.tt.r/c/l/, far re .~‘.>'f»,€, 5»\~!.’ <>/l/,F '»'3§:1 ap
Address. including Z|P code g g o ’,\,i ¢,',' 5 5‘7`,/ f i/A/V S`7°o /'l// 1' ¢ ¢', g 3 af
c,= 7_£¢, o~£ B,»/v/z @,u,,= r’,,¢rz,ri c,// c»ner, Pr<> se

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

In the matter of:

Petitioner, Pro Se

Misc. Case No. 1:10-mc-00038 (RCL)

UNDER SEAL

é\/@`r`r`¢

PROOF OF SERVICE
AND

RF.LATEn nrscussron oF sEP.vIcE
4

l. PROOF OF SERVICE

a. The attached copy of letter of March l9, 2010 provides
proof of service as to two recent Court filings.

b. Rule 5(b)(2)(A) allows for HANDING the paper, or, (B)(i)
LEAVING the paper, and Petitioner alleges that this may include
fax machine facilities therein; and the 0ffice of Chief Counsel
does have a page at www.irs.gov displaying the fax telephone
number of (202) 622-4277.

c. Rule 4(c)(3) could allow for service by United States
Marshal, especially if there is misconduct.

2. RELATED DISCUSSION OF SERVICE AND 0PPOSITION

a. For oral deposition, Rule 30(b)(6) does include a government
agency, and the only Opposition would be under Rule 30(d)(3),
which does allow for a Protective 0rder, which Petitioner already
acknowledges, Rule 26(c)(1)(F).

in For written questions, Rule 3l(a)(4) does include a government
agency, and Rule 32(d)(3)(C) allows for a similar, limited
Opposition.

c. Otherwise, a future, actual FOIA Civil Action would be
synonymous with Rule 27 here, and that cannot be the intention.
Mbreover, disclosure under Rule 27 here CANNOT take place without
such future Civil Action later on.

Date: ?’/Q`l/Q`O/G Signed:  

_ "°‘=i‘=i°“°r' P’° S°

March l9, 2010

Office of the Chief Counsel
Internal Revenue Service
1111 Constitution Avenue, NW
Washington, DC 20224

Re: Misc. Case 1:10-mc-00038 (RCL) SEALED
U.S. District Court, District of Columbia

To the IRS:

Notice is hereby served as to my following two filings as follows:

1. MOTION FOR RBLIEF
redacted - 3/16/2010 - 5 pages attached

2. SUPPLEMENTAL MOTION FOR RELIEF and
MOTION FOR PROTECTIVE ORDER - 3/18/2010 - 3 more pages
attached

Since there is no civil action, summons, or complaint, I believe
that service in this manner by fax is satisfactory.

Sincerely,

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

In the matter of:

Petitioner, Pro Se

Misc. Case No. 1:10-mc-00038 (RCL)

UNDER SEAL

`rvr`r`r`¢\.r

PROOF OF SERVICE
ADDITIONhL BRIEF DISCUSSION
ONE PAGE ONLY

l. The language of Rule 27(b) creates the difficulty that
Rule 4(i) deals completely with a sumons and a cclaint,
although here there is no summons and there is no conrplaint,
but one may yet cope.

2. The attorney for the proposed deponent is in fact the IRS Chief
Counse1, and they both have offices in the same federal building,
1111 Constitution Avenue, NW. Note that if the IRS were also to
be served, it is the same person, the IRS Chief Counsel.

3. Rule 4(i)(3) in turn keys in to Rule4(e) (otherwise the IRS Chief
Counsel) and Rule 4(e)(2)(B) in turn may well allow for LEKVING the
Petition with the staff member who does monitor the fax machine
facilities, and the www.irs.gov website does have a separate page
for the IRS Chief Counsel displaying the fax telephone number of
(202) 622-4277.

4. Since, under the circumstances, the United States Attorney for
the District of Columbia has not yet been able to make a Court
appearance, my subsequent filings as well to the above fax
telephone number may well completely satisfy Rule 5(b).

5. Rule 4(i)(4)(B) may well allow Petitioner 120 days from
December 28, 2009 to send the original Petition by registered

mail to the United States Attorney for the District of Columbia,
and the Attorney General of the United States.

,,,te: 3 -11/9¢>/@ Sig,,,d, 

_*’“i*i°““» P=° se

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DISTRICT OF COLUMBIA

IN THE MATI'ER OF:

Petitioner.

No. 10-111¢4)0038 (RCL)

é\f§§/

NOT!CE OF APPEARANCE AND REOUEST FOR NOTICE
Please enter the appearance of Katherine M. Walker as counsel for the United
States in the above-captioned miscellaneous proceeding
Dated: Apri1 20, 2010

RONALD C. MACHEN
United States Attorney

]OHN A. DiCICCO
Acting Assistant Attorney General

,Ls[ Kath.»;n'ng M, Wulker   
KATHERINE M. WAL R

Trial Attorney, Tax Division

U.S. Department of justice

Post Office B0x 227

Washington, D.C. 20044

Telephone: (202) 307-6528

Facsimile: (202) 514-6866

Email: Katherine.M.Walker@uSdQj.gov

QER l lEICATE OF SERVICE

1 certify that the foregoing NOTICE OF APPEARANCE was filed with the Court on

§April 20, 2010, and service of the same was made via priority mail addressed to the

following:

 

rine M. Walker
KATHERINE M. WALKER

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DISTRICT OF COLUMBIA

IN THE MA'ITER OF:

Petitioner.

No. io-m¢-oooss (RCL)

S\Y&/\/

UNITED STATES' MOTION FOR ACCESS TO THE DOCKET
AND FOR ITS COUNSEL TO RECEIVE A
COPY OF ALL DOCUMENTS FILED

 The United States moves this Court for access to the sealed docket, for its
undersigned counsel to receive a copy of all documents filed in this miscellaneous
action and  support states the fol1owing:

1. The petitioner filed this miscellaneous proceeding and faxed a copy of an
unsigned petition with exhibits to the Internal Revenue Service.

2. The petitioner seeks to compel the Service to produce documents and seeks an
order pursuant to Fed. R. Civ. P. 27 allowing the deposition of an IRS employee.

3. The entire docket of this proceeding is under seal.

4. The United States cannot view any documents filed in this proceeding and
determine whether the Court scheduled any hearings on the matter.

5. The United States cannot adequately defend its interest without being

permitted to view the docket and receive copies of the documents the petitioner filed

against the United States.

Wherefore, the United States requests the Court grant its undersigned counsel
access to the docket and forward a copy of all documents filed in this proceeding to its
éiindersigned counsel. y
Dated: April 22, 1010
Respectful1y submitted,

RONALD C. MACHEN
United States Attorney

]OHN A. DiCICCO
Acting Assistant Attorney General

victim \Di§.m

KATHERINE M. WALKER

Trial Attorney, Tax Division

U.S. Department of justice

Post Office B0x 227

Ben Franklin Station

Washington, D.C. 20044

Telephone: (202) 307-6528

Facsiniile: (202) 514-6866

Email: Katherine.M.Walker@usdoj.gov

CERTIFICATE OF SERVICE
1 certify that the foregoing MOTION FOR ACCESS TO THE DOCKET AND FOR
UNDERSIGNED COUNSEL TO R,ECEIVE A COPY OF ALL DOCUMENTS FILED was
filed with the Court on April 22, 2010, and service of the same was made via mail

addressed to the following:

 

l
\

KA RINE M. WALKER

IN THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DISTRICT OF COLUMBIA

IN THE MATl`ER OF;

Petitioner.

No. 10-mc-00038 (RCL)

£€`)S

UNITED STATES’ MOTION TO UNSEAL

The United States moves the Court to unseal this miscellaneous proceeding and
in support states the following:

1. The petitioner filed this miscellaneous proceeding and faxed a copy of an
unsigned petition with exhibits to the Internal Revenue Service.

2. The petitioner seeks to compel the Service to produce documents and seeks an
order pursuant to Fed. R. Civ. P. 27 allowing the deposition of an IRS employee. The
petitioner alleges jurisdiction under the Freedom of information Act (FOIA), 5 U.S.C. §
552.

3. The entire docket is under seal, preventing the United States from viewing
any documents filed in this proceeding.

4. The petitioner’s personal identifying information should be redacted from the
documents filed in this proceeding and the docket should be unsealed. The starting
point for determining whether to unseal a case is a strong presumption in favor of
public access. E.E.O.C. v. Nat'l Chz'ldren’s Ctr, 98 F.Sd 1406, 1409 (D.C.Cir. 1996). The
only factors which can overcome the presumption of public access are the following: (1)
the need for public access to the documents; (2) the extent of previous public access to

the documents; (3) the fact that someone has objected to disclosure and the identity of

that person; (4) the strength of any property or privacy interests; (5) the possibility of
prejudice to those opposing disclosure; and (6) the purposes for which the documents
»Were introduced during the judicial proceedings. United States v. Hubbard, 650 F.2d 293
(D.C.Cir. 1980). None of these factors are dispositive and should be weighed in a
balancing test. See United States ex rel. Schzveizer v. Oce, N.V., 577 F. Supp. 2d 169, 177
(D.D.C. 2008) (holding documents should be unsealed when three factors weigh in
favor and none against unsealing).

5. In this case, the general public interest in access to judicial proceedings
outweighs any potential harm to the petitioner as a result of unsealing the proceeding.
The petitioner previously filed cases in this district related to the underlying events, and
the memorandum opinions issued by the Court in the prior cases are a matter of public
record.‘ To the extent a valid concern for potential harm exists, redacting petitioner’s
personal identifying information from all documents filed sufficiently protects against
any such harm. The petitioner cannot overcome the strong presumption in favor of
public access to judicial proceedings, and the United States requests the Court unseal

the current proceeding.

1Petitioner filed numerous complaints under the Freedom of information Act FOlA), 5 U.S.C. §
522 relatin to the underlying events. See

    

Wherefore, the United States’ requests the Court unseal this miscellaneous

proceeding.

Dated: April 22, 2010

Respectfully submitted,

RONALD C. MACHEN
United States Attorney

D]OHN A. DiCICCO

Acting Assistant Attorney General

KATHERINE M. WALKER

Trial Attorney, Tax Division

U.S. Department of ]ustice

Post Office Box 227

Ben Franklin Station

Washington, D.C. 20044

Telephone: (202) 307-6528

Facsimile: (202) 514-6866

Email: Katherine.M.Walker@usdoj. gov

CERTIFICATE OF SERVICE
I certify that the foregoing MOTION TO UNSEAL was filed with the Court on April

22, 2010, and service of the same was made via mail addressed to the following:

 

KATQ]§RINE M. WALKER

UNITED STATES DISTRICT COURT  
FOR THE DISTRICT OF COLUMBIA

APR 2  2010
111 r; l u.s. ulsrnlcr couar

§

) Misc. No. 10-38 (RCL)

) UNDER SEAL

§

GRDER

Upon consideration of petitione:newed motion for relief [Dkt.

6], petitioner’s Supplemental Motion for Relief and Motion for Protective Order [Dkt. 7]
and the Court’s January 21 , 2010 Order Denying Petitioner’s Petition and Motion Before
the Motions Court, it is hereby

ORDERED that petitioner’s motions are DENIED.

The Clerk of Court is directed to provide the petitions-mh a

copy of this order by mail to:

 

SO ORDERED.

U C  §§ WL% o
chiefmtige ~ mate
United States District Court

District of Columbia

FILED

JUN l 7 2010

IN THE UNITED STATES DISTRI79 F.R.D. 665, 668 (D.D.C. 1978). "The
case law makes clears that 'perpetuation' means the perpetuation of known testimony,
and that the rule may not be used as a substitute for discovery to determine whether a
cause of action exists." See I n re Checkosky, 142 F.R.D. 4, 7 (D.D.C 1992).

To maintain an action urider Rule 27, the petitioner must satisfy the following
requirements: (1) demonstrate that he expects to bring an action cognizable in the
federal courts, but cannot currently do so; (2) explain the subject matter of the expected
action; (3) describe the facts he intends to establish through the desired testimony and
the reasons for needing to perpetuate that testimony; (4) identify the adverse parties in
the e)'esaon fans

short of this showing because the petition fails to meet the essential requirements of

Rule 27: (1) that he is unable to bring suit, (2) there is an imminent risk that testimony
will be lost, and (3) the testimony is important and should be preserved. Fed. R. Civ. P.
27(a)(l),' Penn Mutual, 68 F.Sd at 1373. Additionally_'ition should be

dismissed because he improperly seeks to obtain discovery through Rule 27.

  inability to Bring suit

_tition fails to show a present inability to bring suit. Failure to

demonstrate a present inability to bring suit is fatal to a Rule 27 petition. See Fed. R.

Civ. P. 27(a)(1); I1998 WL 877625, at * 2 (D. Or. Oct. 27, 1998).
-leges he is unable to bring a FOIA suit because he cannot find local

counsel. However, he also alleges that he believes he can file a FOIA complaint, "even
pro se" and demonstrated that he exhausted the administrative procedures before filing
suit. (Pet. 11 D(2); Exs. 4-7.) Therefor¢ailed to show a present inability to
bring suit and his petition should be dismissed.

 ra is an Imniinani Risk Taaiimony will be Last

Rule 27 requires a particularized showing that the testimony sought to be

perpetuated must be taken before the anticipated action is brought. Checkosky, 142
F.R.D. at 7-8; see also In re MacCormack, No. 00-MC-203, 2000 WL 526313, at *l (D. Kan.
Apr. 19, 2000) (dismissing a petition that failed to show testimony related to material
facts would be unavailable after the complaint was filed); Kunimoto v. Lehman, No.

96MS232, 1996 WL 622094, at *3 (D.D.C. Oct. 16, 1996) (finding petition must show

particularized reason why deposition is needed to prevent loss of testirnony).

-ailed to assert that the testimony he seeks will be lost before the
anticipated suit can be brought-ioes not contend that the proposed deponent
is aging, ill or would otherwise be unavailable to testify at a later time. His petition is

devoid of any facts justifying the immediate and extraordinary relief that_

seeks, Therefor;etition should be disrnissed.
Cqa.i.led_to_$.b_on_t_he Testimony is important and Should be
erve

Because Rule 27 abrogates the traditional discovery process, the petitioner must

show that the testimony sought is essential or unique. See Penn Mutual, 68 F.3d at 1376.
If the festimony may be obtained from other witnesses, or if the information sought is
general in nature, Rule 27 relief is not available. See Checkosky, 68 F.3d at 8; United States
v. Van R0ssem, 180 F.R.D. 245, 247 (W.D.N.Y. 1998).

tkes no allegations that the testimony he seeks is essential or unique.
Instead, the testimony he requests is simply a dollar amount of a reward he believes the
Service approved. If the Service had approved a reward, there is no basis for the
contention that the proposed deponent is the only Service employee who would be
capable of providing the dollar amount of the reward. 'I'herefor_>etition
should be dismissed

to se a Rule 27 Petition to Obtain Discovery

Rule 27 petitions cannot be used as substitutes for discovery. Penn Mu tual, 68

F.3d at 1376; see also In re Kunimoto, Civ. A. No. 96MS232, 1996 WL 622094, at *3 (D.D.C.

Oct. 16, 1996) (dismissing petition that improperly sought discovery); Van Rossem, 180

F.R.D.` at 247 (rejecting motion under Rule 27(b) that sought interrogatories and
requests for production). In addition, discovery is generally unavailable in FOIA
actions. Wheeler v. CIA, 271 F. Supp. 2d 132, 139 (D.D.C. 2003); see also ]udicial Watch, Inc.
z). Export-Import Bank, 108 F. Supp. 2d 19, 25 (D.D.C. 2000). When discovery is allowjed in
FOIA suits, courts limit the scope of discovery to the adequacy of the agency’s search.
Banguora v. Dep’t of the Army, No. 05-0311, 2006 WL 3734164, at *6 (D.D.C. Dec. 8, 2006);
judicial Watch, 108 F.Supp.2d at 230.

instead of seeking to preserve essential testimonyttempts to use a
Rule 27 petition to obtain discovery to which he would not be entitled under FOIA. The
petition and proposed order seek for the Court to compel the Service to produce a
document. Rule 27 cannot be used to compel the production of documents. To the
exten‘eeks testimony, he only seeks testimony related the contents of the
document, which would not be permissible under FOIA. Becaus;empts to
misuse Rule 27 and to circumvent the discovery limitations under FOIA, his petition

should be dismissed.

II.¢-'ailure to Serve the Petition Requires Dismissal

Rule 27 requires the petitioner to serve each ”expected adverse party;' with a
copy of the petition and a notice of hearing in accordance with Fed. R. Civ. P. 4. See
Fed. R. Civ. P. 27(a:jl(2). The service requirements set forth in Rules 4 and 27 important
mechanisms that ensure the Government and its officers receive fair notice of the claims
against them and a full opportunity to respond. See Lz'ght z). Wolf, 816 F.2d 746, 750 (D.C.

Cir. 1987) (observing that service requirements relieve a substantial burden on the

government and its officers while only minimally burdening the plaintiff). Failure to
complete service in accordance with the rules warrants disrnissal. Light, 816 F.2d at 750-
51.

Exed a copy of an unsigned petition to the Internal Revenue Service.
He then mailed, through regular mail, a copy of a signed petition to the United States
Attorney for the District of Columbia and the United States Attorney General.
Facsimile and regular mail are not acceptable methods of service. See Fed. R. Civ. P.
4@);150 did not serve the required hearing notice on the GoVernment. See

Fed. R. Civ. P. 27(a)(2). Thereforatition should be dismissed for lack of

proper service.

&.»;g_

CONCLUSION
For the foregoing reasons, the United States respectfully requests that the Court
dismiss the petition for failure to state a claim upon which relief can be granted.
Alternatively,  petition should be dismissed for failure to effect proper service.
Dated: june 17, 2010
Respectfully subrnitted,

RONALD C. MACHEN
United States Attorney

]OHN A. DiCICCO
if ‘ Acting Assistant Attorney General

}MM@@&M

KA'I`HERINE M. WALKER

Trial Attorney, Tax Division

U.S. Department of justice

Post Office Box 227

Washington, D.C. 20044

Telephone: (202) 307-6528

Facsirnile: (202) 514-6866

Email: Katherine.M.Walker@usdoj.gov

1

UNITED STATES DISTRICT COURT
FOR TH DISTRICT OF COLUMBIA

In the matter of:

Petitioner, Pro Se

Misc. Case No. 1:10-mc-00038 (RCL)

UNDER SEAL

3€`€33`#

MEMDRANDUM

1. As Petitioner, I wish to notify the Court that I understand
that this case is still open, and I see from ny Pacer Query ID

that this case continues to be under seal.

2. 1 have received service in the past from the USDOJ Tax
Division, Eastern Region, and have had brief correspondence
with then, However, as to 0rders that have been issued to me
by the Court, I have not comunicated with them about this,

nor with anyone else.

3. I have sent letters as to this matter to Mary Patrice
Brown, Office of Professiona1 Responsibi1ity. This office
gave me leave to do this directly by fax. This is because
my men becweei-¢nd the united states has been
repeatedly tampered with by entity or entities unknown,

possibly foreign entities.

4. 1 attach as Exhibits copies of three such letters as

follows:

REcE1vEn

Jui 2 7 zim

mwhu3_
ciaaaiisiremi.
a

Exhibit 1. Faxed letter of June 14, 2010.
Exhibit 2. Faxed letter of June 23, 2010.

Exhibit 3. Faxed letter of Jdne 29, 2010.

5. From Exhibits 1 and 3, I excerpt the following for
emphasis:

" ... according to the Local Rules of the Court, there very
likely is an ongoing Grand Jury investigation, 1 would
believe as to collusion between the IRS Chief Counsel's
Office and the JPMorgan Chase Bank."

6. From Exhibit 3, as to the background for this case, 1
excerpt the following for emphasis:

"As long ago as 1995, 1 suplied information to the Internal
Revenue service as to large numbers of errant Forms 1099-INT,
Composite Copies B, from First Illinois Bank of Evanston (and
many other Chicago suburb offices) over a number of years.
This bank was then succeeded by Bank 0ne, and then JPMorgan
Chase Bank. By the year 2000, the matter was finalized."

7. From Exhibit 2, as to the favorable Form 11369, 1 excerpt
the following for emhasis:

"In fact, in the past, the existence of this favorable record
was confirmed to me by two Internal Revenue Service officials,
as 1 clearly indicate in my original Petition before the Court
dated December 28, 2059:"

8. 1 note once more that the IRS Chief Counsel's Office and
Whist1eblower Office repeatedly refer only to the Form 211
that 1 was asked to file in 2004, and they engage in serious
misconduct by repeatedly concealing the Form 211 that I was
asked to file in 1995 by a Group Manager with the IRS

Criminal Investigation Division.

- a..-e »e-~» .»»~..

9. The only service that I have performed is in relation
to my original Petition of December 28, 2009, as provided

for by Rule 27 of the Federal Rules of Civil I>rocedure.

Date: '.T//;,',~./ /')’ és\C"/Q

€

 

June 14, 2010

Mary Patrice Brown

Office of Professional Responsibility
U.S. Department of Justice

suits 3266

950 Pennsylvania Avenue, NW
Washington, DC 20530

Re: 1:10-mc-00038 (RCL) Under Seal
Dear Mr. Brown:

1 filed the above case at the very beginning of the year 2010
with the United States District Court for the District of
Columbia, Brief1y, under Rule 27 of the Federal Rules of
Civil Procedure, 1 sought to perpetuate a certain document
under seal with the Clerk of the Court. 1 would then have a
forthcoming opportunity to file an actual F01A civil action,
The actual disclosure could only occur if the Court then
ordered the document unsealed.

Strangely, on April 22, 2010, the Tax Divisiog, Eastern Region
then moved the Court to unseal the above case, and provided me
with mailed service. 0therwise, according to the Local Rules
of the Court, there very likely is an ongoing Grand Jury
criminal investigation, 1 would believe as to collusion

between the IRS Chief Counsel's Office and the JPMorgan Chase
Bank.

It would see that william J. Wilkins, IRS Chief Counsel,
ordered David A. Huhbert, Chief of the Eastern Region to do
this, and 1 would hope that Mr. Hubbert then reported this to
your office at that time.

This situation might remind one of a time when Abraham
Lincoln, appearing before the state Legislature, Springfield,
1llinois, stated:

"A house divided against itself cannot stand."

Sincerely,

E>